Title: To Thomas Jefferson from William Barton, 24 June 1801
From: Barton, William
To: Jefferson, Thomas


               
                  Sir,
                  Lancaster (Penns.) June 24. 1801.—
               
               The inclosed News-paper (published in a Country-Town) contains some “Facts and Observations”—the production of my humble pen,—”respecting the late decision of the Circuit Court at Philad. in the case of William Duane, on the question of Citizenship.” Conceiving the subject to be of high importance, as connected with our National Policy—and presuming that the view of it, here taken, may not be unacceptable to the President of the United States, to whose correct judgment it is entirely submitted,—I have taken the liberty of craving, for it, the Honor of his Attention.—
               With the most profound Respect, And sincerest personal Attachment, I have the Honor to be, Sir, Your faithful and obedt. Servt.
               
                  
                     W. Barton
                  
               
            